DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13 and new claims 21-26) in the reply filed on 31 January 2022 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the above reply.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Figs. 5-8 describe “flow path pipe sensor 900”, however, reference numeral 900 is not shown in these Figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear how the claimed detergent supply device elements function absent a controller (i.e. the pump extracting detergent and the flow path pipe sensor detecting and transmitting electric signals) as such controller detail appears to be a requisite element for the detergent supply device to function as claimed.  Clarification and correction are required.
Further regarding claim 1, the recitation of “flow path pipe sensor” is indefinite because it is unclear what applicant intends.  The description of a “flow path” implies a flow may be sensed rather than simply detecting a presence/existence of liquid additive which appears to be the function of sensor 900.  The language “flow path pipe” for the sensor appears redundant in describing the sensor located in the flow path pipe and 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-7, 21-22, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0254626 to BOTTS et al. (“BOTTS”).
Regarding claims 1, 6-7, 21-22, and 25, BOTTS discloses a washing machine (see ¶ [0006] and dispenser use in either dishwasher or washing machine) comprising:
a tub configured to receive water (inherent/implicit as standard and conventional feature of a washing machine);
a drum rotatably provided inside the tub and configured to accommodate laundry therein (inherent/implicit in a washing machine, see above); and
a detergent supply device that configured to supply a liquid additive to the tub,
wherein the detergent supply device comprises:
a cartridge (see cartridge 326; also see cartridge structure as Additive 1 in Figs. 52-53) in configured to contain the liquid additive,
a pump configured to extract the liquid additive contained in the cartridge (see use of pump in ¶ [0090]; also see fixed venturi or hydraulic injector in Figs. 52-53),
an outlet flow path pipe that is connected to the cartridge and that is configured to guide the extracted additive toward the tub (see outlet flow path pipe in Fig. 8; also see pipe between Additive 1 and washing chamber in Figs. 52-53), and
a flow path pipe sensor (see sensor 653; also see sensor 1012 in Figs. 52-53) located in the outlet flow path pipe and configured to detect a presence of the liquid additive in the outlet flow path pipe,
wherein the detergent supply device comprises a water supply valve (see valve 2; also see valve 1024b in Figs. 52-53) that is configured to receive water from an external water source (see house connections 102 and 1016) and to supply the received water to the outlet flow path pipe, and
wherein the outlet flow path pipe comprises a water supply port connected to the water supply valve and configured to receive the water from the water supply valve ,
further comprising a plurality of cartridges that are each configured to contain the liquid additive (see plural additive cartridges in Figs. 1-2 and 52-53),
further comprising a controller (108 or 1010) that is configured to control the pump,
wherein the controller is configured to:
operate the pump to extract the liquid additive from the cartridge into the outlet flow path pipe based on a first signal received from the flow path pipe sensor for detecting a presence of the liquid additive in the outlet flow path pipe (see, e.g, ¶ [0148]-[0150] and controller operating the fluid treatment system based on sensor 1012),
further comprising a water supply valve that is configured to receive water from an external water source and to supply the received water to the outlet flow path pipe (see cited water supply valve above),
wherein the controller is further configured to supply water to the outlet flow path pipe through the water supply valve after operating the pump (note plural operations of a pump to dispense plural additives, and thus supplying water to the outlet flow path pipe through the water supply valve after operation the pump).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOTTS in view of US 3,561,917 to MICHAELS et al. (“MICHAELS”).
Regarding claims 2-3 BOTTS, supra, discloses the claimed invention including use of a sensor in the outlet flow path pipe.  BOTTS discloses various types of sensors for detecting flow and presence of a liquid additive but BOTTS does not disclose use of a rod electrode located in a flow path inside the pipe.  However, it is known in the textile washing art to provide flow path supply lines with rod electrodes inside flow pipes for determining presence of fluids via conductivity.  For instance, MICHAELS (in Figs. 1 and 3) incorporates rod electrode (4a) inside and along a direction of flow pipe (4) in order to determine conductivity and presence of fluid (see col. 3, ll. 48-50 and col. 4, ll. 1-65).
The position is taken that it would have been obvious to one having ordinary skill in the art to mount the rod electrode taught by MICHAELS onto the outlet pipe as shown in BOTTS to achieve the predictable results of detecting presence of a particularly fluid.  
Regarding claim 4, MICHAELS teaches screw 15 readable on an electrode terminal that is perpendicular to the rod electrode.  It would have been obvious to one having ordinary skill in the art at the effective filing to form the rod and perpendicular electrode terminal structure of MICHAELS as a single integral structure forming a bent electrode terminal, since it has been held that forming in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art.  See MPEP § 2144.04(V)(B) regarding Obviousness and Making Integral.
Regarding claim 5, MICHAELS teaches the rod electrode generally centralized in the pipe with portions located in the upper portion and lower portion, which reads on the broadly recited location of “lower portion” of the pipe.

Claims 23-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOTTS.
Regarding claims 23-24 BOTTS, supra, discloses the claimed invention including conventional controllers with memory, such as “a microprocessor based controller, a Programmable Logic Controller (PLC), a relay-logic based controller, a terminal strip or other suitable controllers” (BOTTS at ¶ [0087] and [0117]), as well as operating the pump to extra liquid additive and use of a flow path pipe sensor (see above).  Particularly given the PLC teaching (which allows programming of the dispensing operation as desired), the position is taken that it would have been obvious at the time of effective filing to program the dispenser of BOTTS to dispense as a function of the pipe sensor in order to achieve the same and predictable result of dispensing a desired amount of washing additive.
Similarly regarding claim 26 BOTTS, supra, discloses the claimed invention including a display (109) for visually and/or audibly communicating information collected by the controller to a user such as “system alarms” (see BOTTS at ¶ [0087]-[0088]).  Based on the obviousness rejection above for programming a PLC to operate based on sensed conditions, the position is taken that it would have been obvious at the time of effective filing to program the dispenser in BOTTS to display an alarm as a function of a .

Allowable Subject Matter
Claims 8-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711